DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wilhelm Bolt on 31 August 2022.
The application has been amended as follows: 

35.	(Cancelled)
39.	(Cancelled)
40.	(Cancelled)
50.	(Currently amended) A system comprising:
		a medicament administration device comprising: 
				a proximal surface;	
a dose setting dial; and
an internal component that rotates around a longitudinal axis of the device when a dose of medicament is delivered from the device, wherein the internal component includes a pattern of relatively reflective and non-reflecting regions formed on a surface thereof; and
a data collection device comprising:
				a housing comprising a proximal surface;
an attachment assembly for attaching the data collection device to the dose setting dial, wherein the proximal surface of the housing is configured to, when the attachment assembly attaches the data collection device to the dose setting dial, cover the proximal surface of the medicament administration device and transmit a force applied to the proximal surface of the housing to the proximal surface of the medicament administration device so as to deliver medicament from the medicament administration device;
a light source positioned to direct light longitudinally away from the proximal surface of the housing toward 
an optical sensor positioned to receive light reflected by at least the relatively reflective regions; and
a processor arrangement configured to receive signals from the optical sensor and to detect an occurrence of a medicament delivery from the medicament administration device.

55-60 (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments cancel withdrawn claims directed toward unelected inventions which could not be subject to rejoinder and amend claim 50 to be directed toward the combination inclusive to the allowable data collection device of Claim 31 and thereby subject the previously withdrawn claim to rejoinder. The closest analogous prior art can be found in Draper and Erbstein (also published as U.S. Patent No. 10,420,895) which describe data collection/recording modules which can be used to optically read elements provided on an auto-injector device to determine dosing and delivery applications, where Draper suggests radially mounting the data collection module, but Erbstein suggests that the data collection module may be longitudinally received over the dosing knob so as to permit optical reading of the injection device indicia in a radial manner. Erbstein fails to contemplate constructions which provide for optical reading of indicia in the longitudinal direction as presently claimed. As such, the prior art fails to disclose, suggest, or otherwise obviate the presently claimed data collection device arrangement or its specific implementation in combination with a specific injection device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/01/2022